Citation Nr: 1536587	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for left shoulder ostearthritis.  

In October 2014, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing has been associated with the claims file.

In April 2015, the Board remanded the matter in order to obtain clarification relating to the January 2011 VA examiner's nexus opinion. 

The issues of entitlement to service connection for a right shoulder disability and reopening a claim of service connection for syringomyelia were raised at the hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following remand, the April 2015 VA examiner concluded there was no nexus between the Veteran's current left shoulder disability and service, in part because there was no evidence of an in-service left should injury.  The Veteran has reported suffering a parachuting injury while in service.  His reports constitute evidence of an in-service shoulder injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  An examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, while the examiner noted the Veteran's May 1971 in-service complaint for left shoulder pain, she did not address its significance, if any, in determining whether the Veteran's current left shoulder disability was caused by or was related to service.  

The examiner also noted there was "no medical documentation which indicates that the Veteran's current shoulder condition has been aggravated by his [service-connected] cervical spine condition."  It is not evident whether the examiner considered the numerous complaints of shoulder pain reported in conjunction with neck pain, beginning in November 1999.  

Correspondence from a physical therapist at Mountaineer Physical Therapy referenced treatment provided to the Veteran from August 11, 2003 through September 8, 2003, and from December 22, 2003 to February 4, 2004.  The treatment records have not been associated with the claims file.  VA has a duty to obtain all reported records of private treatment.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:


1.  Request authorization from the Veteran for VA to obtain and associate with the claims file records of treatment by Mountaineer Physical Therapy, from August 11, 2003 through September 8, 2003, and from December 22, 2003 through February 4, 2004.  

If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.

2.  Forward the claims file to the April 2015 VA examiner for the purposes of obtaining an addendum opinion regarding the relationship of the Veteran's left shoulder disability to service. 

The examiner must consider the Veteran's reports of an in-service parachuting injury along with the documented complaint of left shoulder pain in May 1971, and opine whether is it at least as likely as not that the current left shoulder disability had its onset in service or is otherwise the result of a disease or injury in service (including the reported parachute jump injury).

The examiner should note that by law, the Veteran's reports constitute evidence of an in-service injury.

The examiner should consider the June 2015 correspondence along with any newly obtained records of treatment from S. Young, PT of Mountaineer Physical Therapy, and state whether the additional medical evidence changes her previous opinion regarding the left shoulder disability rendered in April 2015. 

If the examiner determines the Veteran's current left should disability is not related to any incident in service, the examiner must then state whether the Veteran's current left shoulder disability was either caused or aggravated (permanently worsened) by service-connected cervical spine disability.  In doing so, the examiner must discuss post-service complaints of left shoulder pain made in conjunction with neck pain.  

The reasons for any opinion should be provided. 

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

If the April 2015 examiner is not available, or is unable to provide any part of the needed addendum, another examiner may provide the opinion.  

If the examiner is unable to provide any portion of the requested opinion without resorting to speculation, the reasons for this inability should be noted.  Any outstanding evidence that might enable the opinion to be provided should be identified.

3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

